UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                – against –                                      ORDER
ISSAK ALMALEH a/k/a “Issak Izrael,”                          17 Crim. 25 (ER)
and ANTOANETA IOTOVA,
                              Defendants.


RAMOS, D.J.:

         A competency hearing pursuant to 18 U.S.C. § 4241 is currently scheduled for

Friday, March 6, 2020 at 4:00 p.m for both Almaleh and Iotova. Not later than 3:00 p.m.,

March 5, 2020, the parties shall confer and inform the Court, in writing: 1) whether they

intend on calling witnesses, and, if so, the expected duration of their testimonies; and 2)

whether they intend on submitting for the Court’s consideration in this hearing any of the

previous evaluations or reports concerning either defendant. Additionally, if the parties

wish to put forth any written submissions, they should be ﬁled not later than 9:30 a.m.,

March 6, 2020.


It is SO ORDERED.


Dated:    March 4, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
